21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Kenneth CHARRON, Appellant,v.Robert SCHOENEN, Appellee.
No. 93-2805.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 27, 1993.Filed:  April 22, 1994.

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kenneth Charron, a Missouri inmate, appeals from the district court's1 order granting summary judgment in favor of defendant in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, we conclude that an opinion would lack precedential value and that no error of law appears.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri